          Case 6:16-cv-00173-RP Document 628 Filed 05/03/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

JANE DOE 1, et al,                                §
                                                  §
       Plaintiffs,                                §   Civil Action No. 6:16-CV-00173-RP
                                                  §
v.                                                §   Consolidated with
                                                  §   6:17-CV-228-RP
BAYLOR UNIVERSITY,                                §   6:17-CV-236-RP
                                                  §
       Defendant.                                 §

 DEFENDANT BAYLOR UNIVERSITY’S MOTION FOR CLARIFICATION OF THE
      COURT’S ORDER REGARDING KETCHUM MATERIALS (DKT. 616)

TO THE JUDGE OF THE HONORABLE COURT:

       Defendant Baylor University moves as follows for clarification of the Court’s Order

regarding the production of Ketchum materials (Dkt. 616) as follows:

                            INTRODUCTION & BACKGROUND

       In an Order dated April 16, 2019, the Court ordered Baylor to produce certain information

relating to a public relations firm called Ketchum. Dkt. 616. The Order notes that there are two

separate custodians of “Ketchum materials” that Plaintiffs seek: Baylor and Ketchum. Dkt. 616 at 1.

The Plaintiffs served requests for production of documents to Baylor pursuant to Rule 34 and a

separate third-party subpoena to Ketchum pursuant to Rule 45. Baylor asserted objections to

Plaintiffs’ request, including but not limited to attorney-client privilege. Ketchum also served

objections to the third-party subpoena. See Dkt. 250 at 7.

       Plaintiffs filed a motion to compel against Baylor that challenged Baylor’s privilege

objections (Dkt. 250 at 7-8).    Plaintiffs did not move to compel Ketchum’s production, and

Ketchum’s objections have not been ruled upon. As the Court notes, Ketchum has not appeared in

this case at all. Dkt. 616 at 1-2. Indeed, in Plaintiffs’ motion to compel against Baylor and in their


                                                  1
          Case 6:16-cv-00173-RP Document 628 Filed 05/03/19 Page 2 of 6



supplement, they expressly stated that their motion was only as to Baylor and that they would

determine next steps against Ketchum, if any, after the Court ruled on their motion against Baylor.

Dkt. 250 at 7-8; Dkt. 426 at 2.

        The Court’s Order, however, ordered both Baylor and Ketchum to “produce unredacted

versions of all materials in response to the subpoena, including the five exhibits specifically addressed in

this order.” Dkt 616 at 8 (emphasis added). Baylor, however, was not a recipient of the subpoena,

while Ketchum, which did receive the subpoena, timely objected to it. Baylor files this Motion

seeking clarification of Baylor’s and Ketchum’s respective obligations under the Order. See, e.g.,

United States ex rel. Simms v. Austin Radiological Ass’n, 292 F.R.D. 378, 387 (W.D. Tex. 2013) (granting

motion for clarification regarding prior discovery order).

                                             ARGUMENT

I.      Baylor seeks clarification that it is obliged to respond only to Plaintiffs’ requests for
        production by producing Ketchum materials in its possession dated on or before
        June 15, 2016.

        Baylor first seeks clarification that it is not obligated to respond to the subpoena that

Plaintiffs issued to Ketchum. Baylor’s obligation to produce “Ketchum materials” would arise solely

from Plaintiffs’ Rule 34 requests for production of documents and not a subpoena issued to a third

party. Baylor previously produced documents responsive to Plaintiffs’ RFPs for Ketchum-related

materials that it believes to be non-privileged. See, e.g., Dkt. 616 at 4; Dkt. 434 at 4. In light of the

Court’s Order regarding the Ketchum materials, Baylor has been searching its ESI and is preparing

to produce supplemental documents by the deadline established by the Court and in accordance

with the terms and conditions of the ESI Order (Dkt. 176). Baylor seeks confirmation that it is

required to produce only information that is responsive to the RFPs that Plaintiffs sent to Baylor

and to which Baylor previously asserted privilege. The Court’s order and Plaintiffs’ motion did not

address other objections. See Dkt. 250 at 7-8.


                                                     2
          Case 6:16-cv-00173-RP Document 628 Filed 05/03/19 Page 3 of 6



        Second, Baylor seeks clarification regarding the time frame applicable to its search for

responsive information. Under the ESI Order, Baylor has been searching for, gathering, reviewing,

and producing Ketchum materials that are dated June 15, 2016, or earlier. See Dkt. 176 at 1. The

ESI Order states: “Only ESI created or received between January 1, 2003, and June 15, 2016 will be

preserved and produced.” Id.       The Court’s Order regarding Ketchum states that Baylor must

produce “all [Ketchum] materials in [its] custody and control in response to Plaintiffs’ discovery

requests.” Dkt. 616 at 7. The Order did not address any specific time periods; nor did Plaintiffs’

motion to compel or supplement.        Dkts. 616, 250. Because the ESI Order governs Baylor’s

production of electronically stored information in this case, Baylor has been performing its searches

in light of the ESI Order. But in recent briefing, Plaintiffs have contended that the cut-off date in

the ESI Order is not binding. See, e.g., Dkt. 617 at 7-8. Baylor has demonstrated that the cut-off

date in the ESI Order governs the production of ESI. Baylor incorporates that prior briefing by

reference.1

        In sum, Baylor seeks clarification that the Court’s Order requires Baylor’s production of

Ketchum materials responsive to Plaintiffs’ RFPs to Baylor, but does not require Baylor to search

for or produce documents responsive to Plaintiffs’ subpoena to Ketchum. Baylor further seeks

clarification that it is obligated to search for and produce documents that are dated on or before

June 15, 2016, the date that this lawsuit was filed and the date that is in the ESI Order. Should the

Court determine that a different cut-off date applies, then Baylor respectfully requests 15 additional

days in which to search for and process post-June 15, 2016 Ketchum materials.




1
       Please see Baylor’s Brief in Reply to Plaintiffs’ Response to Motion for Reconsideration
and/or Clarification (Dkt. 623 at 1-4) and Baylor’s Motion for Protection Regarding Pepper
Hamilton’s Work Separate from the Investigation (Dkt. 621 at 7-8).

                                                  3
          Case 6:16-cv-00173-RP Document 628 Filed 05/03/19 Page 4 of 6



II.     Baylor seeks clarification that only Baylor, rather than Ketchum, has a current
        obligation to produce Ketchum materials in response to Plaintiffs’ discovery
        requests.

        Baylor seeks clarification that only Baylor has an obligation to produce Ketchum materials in

response to Plaintiffs’ discovery requests. As the Court notes, Plaintiffs issued Ketchum a third-

party subpoena for documents. Dkt. 616 at 1. However, as Plaintiffs themselves concede, Ketchum

responded with objections. Dkt. 250 at 7. Thus, Plaintiffs are not entitled to Ketchum’s responsive

documents without moving the Court, with notice to Ketchum, to compel Ketchum’s production.

Fed. R. Civ. Proc. 45(d)(2)(B).

        As previously noted, Plaintiffs’ motion to compel Baylor clearly stated that Plaintiffs sought

only Baylor’s production of Ketchum documents and that they had not submitted the issue of

Ketchum’s compliance to the Court. Dkt. 250 at 7-8; see also Dkt.426 at 2. At this time, Ketchum’s

objections have neither been considered nor ruled upon by the Court. See Dkt. 250 at 12. Baylor

respectfully submits that the Court’s Order (Dkt. 616) should compel only Baylor’s production of

Ketchum materials, as outlined above.

                  CONCLUSION AND SPECIFIC RELIEF REQUESTED

        For the foregoing reasons, Baylor requests that the Court clarify its prior Order (Dkt. 616) to

state that Baylor must respond to Plaintiffs’ request for production of Ketchum materials by

producing documents that were its possession dated prior to June 15, 2016, without attorney-client

privilege assertions, but otherwise subject to any other pending objections to the requests.




                                                  4
Case 6:16-cv-00173-RP Document 628 Filed 05/03/19 Page 5 of 6



                                  Respectfully submitted,

                                  THOMPSON & HORTON LLP

                                  /s/ Lisa A. Brown
                                  Lisa A. Brown
                                  Texas Bar No. 03151470
                                  3200 Southwest Freeway, Suite 2000
                                  Houston, Texas 77027-7554
                                  (713) 554-6741 (telephone)
                                  (713) 583-7934 (fax)
                                  lbrown@thompsonhorton.com

                                  Holly G. McIntush
                                  Texas Bar No. 24065721
                                  400 West 15th Street, Suite 1430
                                  Austin, Texas 78701
                                  (512) 615-2351 (telephone)
                                  (512) 682-8860
                                  hmcintush@thompsonhorton.com

                                  WEISBART SPRINGER HAYES LLP

                                  Julie A. Springer
                                  State Bar No. 18966770
                                  jspringer@wshllp.com
                                  Sara E. Janes
                                  State Bar No. 24056551
                                  sjanes@wshllp.com

                                  212 Lavaca Street, Suite 200
                                  Austin, Texas 78701
                                  512.652.5780
                                  512.682.2074 fax

                                  COUNSEL FOR DEFENDANT BAYLOR
                                  UNIVERSITY




                              5
            Case 6:16-cv-00173-RP Document 628 Filed 05/03/19 Page 6 of 6



                               CERTIFICATE OF CONFERENCE

         I hereby certify that the parties have conferred regarding this motion and that Plaintiffs are

opposed to this motion.

                                                    /s/ Lisa A. Brown



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing pleading was served upon all

counsel of record on May 3, 2019, via the Court’s ECF/CMF electronic service system as follows:

Mr. Chad W. Dunn (Attorney in Charge)                       Via ECF: chad@brazilanddunn.com
BRAZIL & DUNN, L.L.P.
3303 Northland Drive, Suite 205
Austin, Texas 78731

Mr. Jim Dunnam                                              Via ECF: jimdunnam@dunnamlaw.com
DUNNAM & DUNNAM, L.L.P.
4125 West Waco Drive
Waco, Texas 76710
P. O. Box 8418
Waco, Texas 76714-8418


                                                       /s/ Lisa A. Brown

4828-9239-4134, v. 1




                                                   6
